Citation Nr: 0006452	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for services rendered by a private doctor on 
December 13, 1993.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1943.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1994 decision of the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Philadelphia, Pennsylvania, which denied payment for 
unauthorized medical expenses resulting from services 
rendered by a private doctor on December 13, 1993.  The case 
was sent to the Board by the RO in Philadelphia.


REMAND

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) that 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1999).  

In this case, the MAS denied reimbursement for medical 
expenses on the basis that the services (a carotid doppler 
study) rendered by a private doctor on December 13, 1993 had 
been determined by VA medical staff to be non-emergent and 
that prior VA authorization for the services was not given.  
The appellate record currently before the Board consists of 
the veteran's basic claims folder which includes copies of 
selected documents from a folder prepared by the MAS 
concerning the claim.  Prior to appellate review of the 
issue, the entire MAS folder (containing all original 
documents) must be associated with the basic claims folder, 
as noted by the veteran's representative in a January 2000 
statement. 

In view of the foregoing, the case is REMANDED for the 
following action:

The MAS should assemble all original 
records (the pertinent MAS folder and any 
loose records) concerning the veteran's 
claim for payment of unauthorized medical 
expenses incurred on December 13, 1993, 
and these should be associated with the 
veteran's basic claims folder as part of 
the appellate record for the duration of 
the appeal to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration of 
the issue.  While the case is in remand status, the veteran 
may furnish additional evidence and argument on the issue 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



